Motions Granted; Order filed October 13, 2015




                                 In The

                  Fourteenth Court of Appeals
                              ____________

                          NO. 14-15-00766-CR
                              ____________

             EX PARTE JOHN MICHAEL ENARD, Appellant


                 On Appeal from the 178th District Court
                         Harris County, Texas
                     Trial Court Cause No. 1453912

                             _____________

                           NO. 14-15-00854-CR
                           NO. 14-15-00855-CR
                             _____________

                  JOHN MICHAEL ENARD, Appellant
                                    V.
                    THE STATE OF TEXAS, Appellee

                 On Appeal from the 178th District Court
                          Harris County, Texas
                Trial Court Cause Nos. 1375416 & 1439251
                                     ORDER

      On August 24, 2015, appellant filed a notice of appeal of the trial court’s
ruling denying his application for writ of habeas corpus. The appeal was assigned
to this court and docketed under this court’s appellate cause number 14-15-00766-
CR. On September 8, 2015, appellant filed two notices of appeal from his
convictions in the underlying proceedings. Those appeals were assigned to the
First Court of Appeals and docketed under the cause numbers 01-15-00806-CR
and 01-15-00807-CR. Appellant filed motions in both courts requesting
consolidation of all three appeals in the Fourteenth Court of Appeals.

      On September 24, 2015, this court requested permission from the Supreme
Court of Texas to transfer the two appeals filed in the First Court of Appeals to the
Fourteenth Court of Appeals. The supreme court granted permission; therefore, the
motions are granted. Those appeals are now docketed in the Fourteenth Court of
Appeals under cause numbers 14-15-00854-CR and 14-15-00855-CR.

      We further order the appeals pending under our appellate cause numbers 14-
15-00766-CR, 14-15-00854-CR, and 14-15-00855-CR CONSOLIDATED. The
existing filing deadlines in cause numbers 14-15-00854-CR and 14-15-00855-CR
will apply to all three appeals.

                                   PER CURIAM